Citation Nr: 1230988	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from February 1961 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both Type II diabetes mellitus and prostate cancer claimed as the result of herbicide exposure.  In December 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be scheduled for a hearing before a Veterans Law Judge sitting at the RO.  

In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.   

In a June 2008 written statement and at the June 2012 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran appeared to advanced informal claims of entitlement to service connection for sleep apnea, a bladder disorder to include bladder stones, a kidney disorder to include kidney stones, a gallbladder disorder to include gallbladder removal residuals, a vision disorder to include loss of vision, a left eardrum disorder, radiation exposure residuals, and a skin disorder to include a fungal infection of the arms and the legs.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action, if needed.  In this regard, the Veteran is asked to clearly provide a list of all claims he wishes to file with VA to the RO to prevent confusion as the Veteran's statements regarding what claims he wishes to file are not always clear.


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 2005.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the April 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  It appears that herbicides, including Agent Orange, were sprayed at Eglin Air Force Base (AFB) in Florida during the period when the Veteran was stationed at that facility and that he was exposed to the herbicide during this time.  

4.  Type II diabetes mellitus originated during active service.  

5.  In April 2005, the RO denied service connection for prostate cancer claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 2005.  He did not submit a NOD with the decision.  

6.  The additional documentation submitted since the April 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

7.  Prostate cancer originated during active service.  



CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  Chronic diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

3.  The April 2005 rating decision denying service connection for prostate cancer claimed as the result of herbicide exposure is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

4.  Prostate cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

The provisions of 38 C.F.R. § 3.156 (2011) direct, in pertinent part, that:

(a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

(b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  




Prior RO Decision

In April 2005, the RO denied service connection for both Type II diabetes mellitus and prostate cancer claimed as the result of herbicide exposure "because you did not serve in the Republic of Vietnam during the Vietnam Era."  The Veteran was informed in writing of the adverse determination and his appellate rights in April 2005.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized:  The Veteran's service treatment records make no reference to either Type II diabetes mellitus or prostate cancer.  His service personnel records reflect that he was stationed at Elgin AFB in Florida.  The documentation does not reflect that the Veteran served in the Republic of Vietnam.  A November 2002 VA treatment record states that the Veteran was diagnosed with diabetes mellitus.  A May 2004 VA treatment record notes that the Veteran was diagnosed with prostate cancer.  In his October 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he was exposed to herbicides while stationed at Elgin AFB and incurred both diabetes mellitus and prostate cancer as the result of such exposure.  

New and material evidence pertaining to the issues of service connection for Type II diabetes mellitus and prostate cancer, claimed as the result of herbicide exposure, was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the April 2005 rating decision.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2011).  

New and Material Evidence 

The additional documentation received since the April 2005 rating decision consists of VA and private clinical documentation; an Internet publication entitled "Agent Orange Usage Outside Vietnam;" the transcript of the June 2012 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  The Internet publication conveys that Agents Orange, Purple, White, and Blue were used in at an Eglin AFB test area between 1962 and 1970.  In his April 2008 Appeal to the Board (VA Form 9), the Veteran advanced that he had been exposed to herbicides during the course of his military duties while stationed at Eglin AFB.  

The Internet publication and the Veteran's substantive appeal are of such significance that they raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for both Type II diabetes mellitus and prostate cancer claimed as the result of herbicide exposure when considered with the previously evidence of record.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for both Type II diabetes mellitus and prostate cancer claimed as the result of herbicide exposure are reopened.  

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either (1) AL amyloidosis, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and/or soft-tissue sarcoma become manifest to a degree of 10 percent or more at any time after service or (2) chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6)(2011) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011) (emphasis added).  

Important in our understanding of this case, the above regulation indicates one important fact: if a veteran was exposed to a herbicide agent during active military service, even if that service was outside Vietnam, and has one or more of the listed disabilities, it is presumed that "service connection shall be established for such disability" if the requirements of 38 C.F.R. § 3.307(a)(6)(2011) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied (emphasis added).

38 C.F.R. § 3.307(a)(6)(2011) states that for the purposes of this section, the term ''herbicide agent'' means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

In this regard, no one would suggest that the ''herbicide agents'' used at Englin (Agents Orange, Purple, White, and Blue were used in at an Eglin AFB test area between 1962 and 1970) was not the same herbicides used in support of the United States in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  38 C.F.R. § 3.307(a)(6) appears to exclude from the presumption herbicide agents other than Agent Orange (and others) that were never used in Vietnam.  Therefore, the requirements of 38 C.F.R. § 3.307(a)(6) are met in this case.

There is nothing in the record that rebuts the presumption cited above, therefore, 38 C.F.R. § 3.307(d) is not applicable. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2011).

Importantly, the regulation above is not exclusive: if a Veteran did not serve in Vietnam it is not assumed that the Veteran was (or was not) exposed to herbicides, but the first part of the regulation still holds:  If herbicide exposure is found by some other means, notwithstanding the fact that the Veteran did not serve in Vietnam, the presumptions of this regulation regarding certain disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)) applies. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

The Veteran's service treatment records make no reference to either Type II diabetes mellitus or prostate cancer.  The Veteran's service personnel records note that he was stationed at Eglin AFB from November 1966 to November 1970.  His military occupation specialties (MOS) were medical material specialist and, importantly, a medical material supervisor.  

A December 2004 written statement from the National Personnel Record Center (NPRC) reports that there was no evidence in the Veteran's service records to substantiate any service in the Republic of Vietnam (the Veteran makes no such contention).  Therefore, he is not entitled to presumptive service connection for diseases associated with exposure to certain herbicidal agents under the provisions of 38 U.S.C.A. §§ 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Therefore, the Board will consider the Veteran's claims on a direct basis.  

A VA publication entitled "Herbicide Test and Storage in the U.S." states that herbicidal agents including Agents Orange, Purple, White, and Blue were sprayed over a two mile square test area at Eglin AFB between 1962 and 1970.  The Veteran was at Eglin during four of the eight years in question. 

Two points are important: VA has found that (1) herbicides were "sprayed" at Eglin while the Veteran was at Eglin and (2) it was over a two mile square area, a fairly significant amount of area, even for a base the size of Eglin, which is very large.

VA clinical documentation dated between 2002 and 2004 reflects that the Veteran was diagnosed with Type II diabetes mellitus and prostate cancer.  

In his October 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he was exposed to herbicides while stationed at Eglin AFB and subsequently developed both Type II diabetes mellitus and prostate cancer in 2002.  He clarified that he "was over the warehousing OD Agent 2, 4-D."  In an October 2004 written statement, the Veteran conveyed that while he was at Eglin Air Force Base "in Sept[ember] or Oct[ober] 1966, [he] was assigned to War Readiness material and warehousing Field #9."  That facility "was a testing area for Agent Orange and aircraft training in spraying the herbicide."  

In his April 2008 Appeal to the Board (VA Form 9), the Veteran asserted that:

I was stationed at Eglin AFB at the time that herbicides were being sprayed and tested.  In the course of my duties as Material Supervisor, I made numerous trips to the field where the testing took place to procure items for the new hospital being built which were being stored in structures on the field.  I also was appointed by the base housing authority as "Mayor of White Point NCO Quarters" and was issued herbicides, specifically 2, 4-D, to mix with water and spray to control the vegetation and snakes and such in the swampy area around the housing project.  

The Veteran advances that he was exposed to herbicides while performing his military duties at Eglin AFB between 1966 and 1970 and subsequently developed Type II diabetes mellitus and prostate cancer as the result of such exposure.  VA has both confirmed that herbicidal agents were employed at Eglin AFB over a two mile square area during the period when the Veteran was stationed at the military facility and acknowledged that an etiological relationship exists between herbicide exposure and the onset of both Type II diabetes mellitus and prostate cancer.  

The Board finds that the Veteran's statements as to his inservice herbicide exposure to be both consistent with his MOS and credible.  A detailed review of his statements over time reveals no inconsistencies.  His statements regarding what he did in service are highly consistent with his MOS in that in the course of his duties as a material supervisor one would expect such a servicemen to make numerous trips to the field to procure items for a new hospital being built which were being stored in structures throughout Eglin.  The Veteran would have been working throughout Eglin over many years at the same time herbicides were being tested.    

The Board has considered whether it should remand this case to the military in order to attempt to confirm War Readiness material and warehousing Field #9 was, in fact, a testing area for Agent Orange and aircraft training in spraying the herbicide or near it.  However, given the fact that these events occurred so long ago the Board finds it unlikely, in the extreme, that additional information could be obtained from the United States military that would either confirm or refute the Veteran's claims.  

In the absence of any competent evidence to the contrary, the Board concludes that service connection is now warranted for both Type II diabetes mellitus and prostate cancer in light of exposure to herbicides in military service.

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board reopens and grants the Veteran's claims of entitlement to service connection for both Type II diabetes mellitus and prostate cancer claimed as the result of herbicide exposure to the RO.  In light of the fully favorable decision, no discussion of VA's duty to notify and to assist is necessary.  

ORDER

The Veteran's application to reopen his claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is granted.  

Service connection for Type II diabetes mellitus is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure is granted.  

Service connection for prostate cancer is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


